It is manifest from the opinion that the only matter considered here was whether on the showing made by one of the complainants in the court below and an appellee here, was entitled to a hearing as to whether he had authorized the suit to be brought in his name in the trial court; and this court reversed the decrees appealed from in order that the trial court upon proper procedure might determine whether the party making objection had authorized suit to be brought in his name as one of the complainants in the court below. When the stated question is determined by the chancellor, he will of course make *Page 261 
appropriate orders and decrees upon the merits of the controversy.
Rehearing denied.
WEST, C. J., AND WHITFIELD, ELLIS, BROWNE AND TERRELL, J. J., concur.